Citation Nr: 1811250	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-11 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 10, 2003, for the grant of service connection for ischemic heart disease.

2.  Entitlement to an effective date earlier than July 19, 1983, for the grant of service connection for depressive neurosis with posttraumatic stress disorder (PTSD).

3.  Entitlement to an effective date earlier than December 5, 2001, for the grant of special monthly compensation (SMC) based on housebound status.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to October 1969 and from May 1981 to July 1983. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2011 and June 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2017, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.   

The issues of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease and for grant of SMC based on housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

In April 2012, the Veteran asserted a freestanding claim seeking an effective date prior to July 19, 1983, for the grant of service connection for depressive neurosis with PTSD.

CONCLUSION OF LAW

The Board has no authority to adjudicate a freestanding claim for an effective date earlier than July 19, 1983, for the grant of service connection for depressive neurosis with PTSD.  38 U.S.C. §§ 7105 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

In a July 1985 rating decision, the RO granted service connection for depressive neurosis and assigned a total rating effective date of July 19, 1983.  The Veteran was notified of this rating action in a notice letter dated in a July 1985.  The Veteran did not perfect an appeal regarding the assignment of the effective date.  

In August 2002, the RO denied entitlement to an effective date earlier than July 19, 1983 for depressive neurosis, for which the Veteran submitted a timely notice of disagreement.  In September 2004, the Board remanded the issue for further development.  In May 2007, the Board denied the claim for an earlier effective date.  In September 2010, the RO continued the total rating for depressive neurosis with PTSD.  The Veteran did not perfect an appeal regarding the assignment of the effective date.  

In April 2012, the Veteran submitted the current claim for entitlement to an effective date earlier than July 19, 1983, for the grant of service connection for depressive neurosis with PTSD.

As the appellant did not perfect an appeal of the July 1985 or September 2010 rating decisions, they have become final prior to the Veteran's current April 2012 claim for an earlier effective date.  38 C.F.R. § 20.1103.  An unappealed rating decision, however, becomes final only in the absence of clear and unmistakable error (CUE).  38 U.S.C. § 5109A; 38 C.F.R. § 3.105(a).  The Board notes that the Veteran has not filed a motion to revise the July 1985 or September 2010 rating decisions based on CUE even with a sympathetic reading of the record.

The Veteran filed the current freestanding claim for earlier effective dates in April 2012.  A freestanding claim for an earlier effective date is not a proper claim subject to adjudication.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Rather, it is instead appropriate to dismiss such a "claim" because it cannot be entertained.  Id.  An appellant can only establish an earlier effective date following a final rating decision through the mechanism of demonstrating CUE in that rating action, and the Veteran has not alleged that the July 1985 or September 2010 rating decisions contained CUE.  Therefore, the Veteran's claim for entitlement to earlier effective date must be dismissed.


ORDER

The claim of entitlement to an effective date earlier than July 19, 1983, for the grant of service connection for depressive neurosis with PTSD is dismissed.


REMAND

The Veteran is seeking entitlement to an earlier effective date for grant of service connection for ischemic heart disease and for grant of SMC based on housebound status.

During the November 2017 hearing, the Veteran stated that he was treated for a heart attack in 2001, but he may have earlier treatment.  A copy of the 2001 treatment mentioned by the Veteran was found; however, this was a copy submitted by the Veteran and the original record was not located.  A review of the claim file reveals that the Veteran's VA treatment records are not complete, specifically during the time the Veteran stated that he began receiving treatment for his service-connected ischemic heart disease.  As relevant VA treatment records are not associated with the file, a remand in necessary to obtain them.

It has been noted in VA and private treatment records that the Veteran has been receiving benefits from the Social Security Administration (SSA); however, it is unclear what benefits have been granted.  The SSA records must be obtained on remand such as the SSA's decision and the records upon which the agency based its determination that are potentially relevant to VA's adjudication of his claims.  38 U.S.C. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  

As the development for the issue regarding an earlier effective date for grant of service connection for ischemic heart disease could have an impact on the outcome of the issue of entitlement to an earlier effective date for SMC as an earlier date for the effective date of the rating may be granted, an earlier effective date for SMC is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the claim for entitlement to an earlier effective date for SMC should be remanded as well.

Accordingly, the case is REMANDED for the following action:

The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of the issues on appeal.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

Regardless of the Veteran's response, the RO must attempt to obtain the Veteran's complete VA treatment records regarding treatment for ischemic heart disease, including records dated from 2001 and earlier.  The RO must also attempt to obtain the SSA's decision and the records upon which the agency based its determination.  

All attempts to secure this evidence must be documented in the claim file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


